In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00037-CR
____________

ARMAND SHABAZZ COMB, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 351st District Court
Harris County, Texas
Trial Court Cause No. 777923



O P I N I O N
	Appellant pleaded guilty to possession with intent to deliver cocaine in
1998.  The trial court deferred adjudication of guilt and placed appellant on
community supervision for six years.  The State filed a motion to adjudicate guilt to
which appellant pleaded true on December 12, 2002.  In accordance with a plea
bargain agreement, the trial court sentenced appellant to 10 years' confinement. 
Appellant filed a timely pro se notice of appeal on January 8, 2003.  We dismiss the
appeal for lack of jurisdiction.
	Effective January 1, 2003, the Texas Rules of Appellate Procedure were
amended.  Appellant's notice of appeal invoking appellate jurisdiction was filed after
the effective date of the amended rules. (1) Therefore, we hold that the amended rules
apply to this appeal.
	Rule 25.2(a) was amended to read, in pertinent part:
	(2)	Of the Defendant.  A defendant in a criminal case has the
right of appeal under Code of Criminal Procedure article
44.02 and these rules.  The trial court shall enter a
certification of the defendant's right of appeal in every case
in which it enters a judgment of guilt or other appealable
order.  In a plea bargain case -- that is, a case in which a
defendant's plea was guilty or nolo contendere and the
punishment did not exceed the punishment recommended by
the prosecutor and agreed to by the defendant -- a defendant
may appeal only:

		(A)	those matters that were raised by written motion filed
and ruled on before trial, or

		(B)	after getting the trial court's permission to appeal.

Tex. R. App. P. 25.2(a).
	The trial court filed a certification of defendant's right of appeal in
accordance with Rule 25.2(a)(2).  It states that this "is a plea-bargain case, and the
defendant has NO right of appeal."
	We have jurisdiction to determine whether we have jurisdiction.  Olivo v.
State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996); In re Washington, 7 S.W.3d 181,
182 (Tex. App.--Houston [1st Dist.] 1999, orig. proceeding).  Appellant pleaded
guilty to possession with intent to deliver cocaine.  When he was adjudged guilty, he
entered into a plea bargain agreement as to punishment that the trial court did not
exceed at sentencing.  Therefore, under amended Rule 25.2(a)(2), appellant was
entitled to appeal only "those matters that were raised by written motion filed and
ruled on before trial," or "after getting the trial court's permission to appeal." 
According to the trial court's certification, neither of these circumstances apply
because it states that there is no right of appeal.
	We hold that we lack jurisdiction over this appeal.  The appeal is dismissed.




							Adele Hedges
							Justice

Panel consists of Justices Hedges, Jennings, and Alcala
Publish.   Tex. R. App. P. 47.2(b).
1.    	See White v. State, 61 S.W.3d 424, 428 (Tex. Crim. App. 2001) ("Appellate
jurisdiction is invoked by giving timely and proper notice of appeal.")